Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 4-5, 8-10, 12-16 are pending and presented for this examination.  Claims 1 and 4 are amended. Claims 2-3, 6-7, 11 and 17-22 are cancelled. 
Status of Previous rejections
All art rejections are maintained from previous office action 11/20/2020.
112 first paragraph rejection for claims 1, 4-5, 8-10 and 12-16 are withdrawn in view of amendment of claims 1 and 4.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 4-5, 8-10, 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuki (US 20150004050 from IDS 09/11/2017) in view of Noh (US 20160184875 from IDS 09/11/2017).
As for claims 1 and 4, it is noted instant claims are amended to require “consisting essentially of”.
It should be noted that absent a clear indication in the Spec or Claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing that introduction of additional steps or components would materially change the basic and novel characteristics of applicants invention.  See MPEP 2111.03.
Matsuki discloses a steel strip for coiled tubing (i.e. pipes) and method of making, the steel strip comprises overlapping compositions as illustrated in Table 1 below. (Claim 1)
Table 1
Element
Applicant
(weight %)
Matsuki et al.
(weight %)
Overlap
(weight %)
C
0.1-0.15
0.1-0.16
0.1-0.15
Si
0.3-0.5
0.1-0.5
0.3-0.5
Mn
0.8-1.2
0.5-1.5
0.8-1.2
P
<=0.025
<=0.02
<=0.02
                  S
<=0.005
<=0.005
<=0.005
Nb
0.01-0.03
0.01-0.04
0.01-0.03
                 Cr
0.5-0.7
0.4-0.8
0.5-0.7

0.01-0.03
0.005-0.03
0.01-0.03
Cu
0.1-0.4
0.1-0.5
0.1-0.4
Ni
0.1-0.3
0.1-0.3
0.1-0.3
N
<=0.008
<=0.005
<=0.005
Coil temperature
(oC)
590-630
550-620
590-620
Mo (Claims 3 and 7)
<=0.2
0.1-0.2
0.1-0.2


Regarding presently claimed microstructure of the steel strip, Matsuki discloses ferrite and pearlite microstructure. (paragraph [0016])
Matsuki differs from instant claims 1 and 4 such that it does not expressly disclose (1)presently claimed ferrite having a grain size of 10 µm or less and area fractions of ferrite and pearlite as required by instant claim 1 and fatigue life of 1000 Nf or greater and (2) steel compositions consisting essentially of as required by instant claims.
Regarding (1), such limitations are interpreted structure limitations due to combination of similar compositions and process of making.
 Matsuki discloses a similar process of making high strength steel strip (paragraph [0036]) by reheating, rough rolling, finish rolling coiling and cooling with similar process parameters as required by instant process claim 4 as illustrated in Table 2 below. (Paragraphs [0040]-[0046]) ).
Regarding presently claimed formula as required by instant claim 4, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. 
It is noted Matsuki does not expressly disclose instant claim 4 required cooling rate <=45 C/S.
Noh discloses a similar hot rolled steel sheet for oil country tubular goods.  Noh expressly discloses cooling rate is a factor for improving toughness and strength of the steel sheet. That is, cooling rate is a result effective variable to obtain desired toughness and strength.  For this, cooling rate is 10 C/s or greater to obtain desired strength. (paragraph [0072] and claim 7)  Hence, cooling rate is 10 C/s or greater overlaps instant claimed 45 C/s or less.
If a particular parameter is recognized as a result-effective variable, then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation. See MPEP 2144.05 II.
Matsuki expressly desired high strength.  (paragraph [0036]) last line)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust result effective variable of cooling rate to be within claimed range as suggested by Noh, in the process of making steel of Matsuki for obtaining desired strength and toughness. 
Table 2
Process parameters
Applicant

Matsuki et al.
(paragraph [0048])
Overlap
Reheating temp
(oC)
1100-1300
1230-1270
1230-1270
Rough rolling temp
(oC)
900-1100
970-1000
970-1000
Finish rolling temp (oC)
800-900
820-920
820-900
Coiling temp (oC) (Claim 5)
590-630
550-620
590-620
Cooling rate (oC/s) (Claim 6)
<=45
>=50



When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Since the steel sheet product of Matsuki in view of Noh has compositions, microstructure that meet the instant application compositions and microstructure and is made from a similar process steps (i.e reheating, rough rolling, finish rolling coiling and cooling) and overlapping process parameters as demonstrated in Tables 1-2 above, it is therefore reasonable 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Regarding (2), instant amended “consisting essentially of” is interpreted as “comprising” according to MPEP 2111.03 because applicant fails to show additional element such as Al and Mo in Matsuki would materially affect the basic and novel characteristics of the claimed invention.   Hence, Matsuki’s compositions still meets instant amended “consisting essentially of”.
As for claim 5, Matsuki discloses overlapping coiling temperature as illustrated in Table 2 above.
As for claim 8, Matsuki discloses the high strength steel pipe is a welded steel tubes by forming and welding the steel strip as required by instant claim.  (paragraph [0002])

It is interpreted as property due to combination of compositions and process of making.
Since the steel sheet product of Matsuki in view of Noh has compositions, microstructure that meet the instant application’s compositions and microstructure and is made from a similar process steps (i.e reheating, rough rolling, finish rolling coiling and cooling) and overlapping process parameters as demonstrated in Tables 1-2 above, it is therefore reasonable to believe that the claimed property would have naturally flowed following the suggestion of Matsuki in view of Noh.    
As for claim 10, it is rejected for the same reason set forth in rejection of claim 1 above.
As for claim 12, Noh’s cooling rate >=10 C/s overlaps instant claimed <=43 C/s.
As for claim 13, Matsuki’s finish rolling temperature 820-920 C (paragraph [0041]) overlaps claimed 800-851 C.
As for claim 14, Matsuki’s finish rolling temperature 820-920 C (paragraph [0041]) overlaps claimed 800-842 C.
As for claim 15, Matsuki’s coiling temperature 550-620 C (paragraph [0046]) overlaps instant claimed 590-630 C.
As for claim 16, Matsuki’s coiling temperature 550-620 C (paragraph [0046]) overlaps instant claimed 600-630 C.
Response to argument

First, absent a clear indication in the Spec or Claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising” according to MPEP.  
In the instant case, in view of instant application PGPUB paragraph [0050] discloses N can combine with Al to form AlN and paragraphs [0053]-[0054] expressly discloses Mo may be added to increase hardenability and effective in improving the strength and fatigue resistance of the steel suggests Al and Mo may be additionally added to the claimed alloying element to increase hardenability and for improving the strength and fatigue resistance of the steel, it is thus concluded that applicant fails to meet the burden that additional element of Al and Mo in the prior art would materially affect the basic and novel characteristic of the claimed invention.  In addition, no comparative examples in the original disclosure demonstrates that additional element of Al and Mo would negatively affect the novel and characteristic of the instant claimed invention.
Hence, “consisting essentially of” will be construed as equivalent to “comprising”. 
 Because “consisting essentially of” is interpreted as “comprising”, Matsuki’s compositions including Al and Mo meets instant claimed “consisting essentially of”.
In response to applicant’s argument that Noh contains b and Ca as essential element,  argument is not persuasive because applicant fails to meet the burden that additional element 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNY R WU/Primary Examiner, Art Unit 1733